Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1- 25 are pending. Claims 19-25 are withdrawn. Claims 1-18 are examined below.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/17/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 calls for a concentration, but does not clarify in which competition. While the specification discloses a concentration in a solvent, such a solvent is not specified in the claims, leaving the concentration indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2, 5-8, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. (US 2015/0200420) in view of Vieluf et al. (US 2018/0309136).
Regarding claims 1 and 2, Holme discloses a method for making a lithium solid-state electrolyte (paragraphs [0144]). 
Holme discloses the method steps of providing a composition comprising providing a precursor solution comprising precursors of lithium, lanthanum, aluminum, and zirconium dissolved in a solvent such as ethanol and depositing the composition on a substrate to form a film (paragraphs [0297] and [0485]-[0486]) (which reads on the composition of claim 1 further comprising a precursor of Ca, Mg, Al or Ga, which is claim 2); 
followed by heat-treating the precursor and substrate to temperatures of 400-900 °C (see paragraph [0388]), which overlaps with the claimed range of 300C to less than 750C; 
for 1 hour to 10 hours, which overlaps the range of 1 to 100 hours; (paragraph [0219]-[0220] and [0223]), forming the lithium solid electrolyte. 
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.
Holme et al. does not specifically disclose providing the precursor composition onto a heated substrate. 
Vieluf et al. is analogous art to Holme as Vieluf discloses a method for coating a substrate. Vieluf discloses wherein the substrate is preheated and wherein spraying and spin-coating are known methods for applying solutions to a heated substrate (paragraph [0319]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Holme et al. to comprise a preheated substrate and to spray the pressures onto the substrate because Vieluf et al. teaches that additions to the precursor mixture can be avoided which enables or improves processability (paragraph [0160]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique (pre-heating substrate and spraying the precursor solution onto the substrate) to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143 D.

Regarding claim 5, modified Holme discloses a method of claim 1, wherein the lanthanum precursor and the zirconium precursor are contained in the composition in an amount corresponding to a stoichiometric amount for a compound of Formula 1 Li(7.2-2x-3y)AXMyLa3Zr2O12 (1) wherein A is Ca or Mg, M is Al or Ga, and wherein 0<x<0.5 and 0<y<0.5, relative to a content of the lanthanum precursor, the zirconium precursor, and the Ca precursor, the Mg precursor, the Al precursor, and the Ga precursor, if present (see discussion of claim 3 (below), see also Holme paragraphs [0016], [0092]-[0101] and [0485]-[0486]).

Regarding claim 6, modified Holme discloses a method of claim 1, wherein the lithium precursor, the lanthanum precursor, and the zirconium precursor based on the compound of Formula 1 Li(7.2-2x-3y)AXMyLa3Zr2Oi2 (1) wherein A is Ca or Mg, M is Al or Ga, and wherein 0<x 0.5and 0<y<0.5 (see discussion of claim 3 (below) and 5, and Holme paragraph [0016], [0095]-[0101] and [0485]-[0486]). 
Holme does not disclose the precursor of lithium, lanthanum, and zircon is 0.01 molar to 0.1 molar.
The court has held it would be obvious to a person having ordinary skill in the art differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 7, modified Holme discloses a method of claim 1, wherein the composition is a solution, (see Holme paragraph [0079]-[0080], [0114] and [0292]).

Regarding claim 8, modified Holme discloses a method of claim 1, but does not disclose wherein the disposing of the composition comprises spraying the composition.
Vieluf et al. is analogous art to Holme as Vieluf discloses a method for coating a substrate. Vieluf discloses wherein the substrate is preheated and wherein spraying and spin-coating are known methods for applying solutions to a heated substrate (paragraph [0319]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Holme et al. to comprise a preheated substrate and to spray the pressures onto the substrate because Vieluf et al. teaches that additions to the precursor mixture can be avoided which enables or improves processability (paragraph [0160]). In addition, the courts have held that one of ordinary skill in the art would have been capable of applying this known technique (pre-heating substrate and spraying the precursor solution onto the substrate) to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143 D (see discussion of claim 1).

Regarding claims 12 and 13, modified Holme discloses a method of claim 1, wherein there is a heat-treating of the precursor and substrate to temperatures of 400-900 °C (see paragraph [0388]), which overlaps with the claimed range of 450C to 550C (claim 12); 
for 1 hour to 10 hours, which overlaps the range of 2 to 20 hours (claim 13); (paragraph [0219]-[0220] and [0223]).

Regarding claim 14, modified Holme discloses a method of claim 1, wherein the lithium solid electrolyte, i.e. the thickness of the solid electrolyte layer, to be about 10 nm to about 250 µm (microns), which overlaps with the claimed range of 0.1 µm (100 nm) to 10 µm (paragraph [0289] and [0485]). 
The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.

Regarding claim 15, modified Holme discloses a method of claim 1, wherein the lithium solid electrolyte has a degree of crystallinity (see paragraph [0220]) but does not specifically disclose crystallinity of 50% to 99%. Holme discloses the crystallinity of a film impacts properties useful for batteries (see paragraph [0474.]).
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claims 16 and 17, modified Holme discloses a method of claim 1, but does not disclose the properties wherein the lithium solid electrolyte has a local stress 10 megaPascals to 10 gigaPascals, when determined by multi-beam optical sensing (claim 16); a residual stress of 10 megaPascals to 10 gigaPascals, when determined by multi-beam optical sensing (claim 17). Holme discloses a substantially identical solid electrolyte (see discussion of claim 1).
The court has held Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.

Regarding claim 18, Holme discloses a method of claim 1, and an X-ray diffraction showing crystallization (see fig. 7), which is similar information available from Raman Spectrum, but modified Holme does not disclose the Raman spectrum, i.e.wherein the lithium solid electrolyte has a peak in a Raman spectrum that corresponds to a peak in cubic Li7La3Zr2O12 phase between 350 cm-1 and 400 cm-1, and wherein the peak in the Raman spectrum of the lithium solid electrolyte occurs at a wavenumber between 0 cm-1 and 50 cm-1 greater than a wavenumber of the corresponding peak in cubic Li7La3Zr2Oi2.
Holme discloses a substantially identical solid electrolyte (see discussion of claim 1).
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. and Vieluf et al. as applied to claim 1 above, and further in view of Chen et al. (Sol-Gel derived Li-La-Zr-O thin films as solid electrolytes for lithium-ion batteries).
Regarding claim 3, modified Holme discloses a method of claim 1, wherein the lithium precursor is contained in the composition in an amount corresponding for a compound of formula LiALaBM’CM”DZrEOF , wherein 4<A<8.5; 1.5<B<4; 0<C<2; 0<D<2; 0<E<2; 10<F<13 (see for example paragraph [0092]), where M’ and M” are for example Al and Ca, respectively. In the instant example, the formula reads on with overlapping values:
 Formula 1 Li(7.2-2x-3y)AXMYLa3Zr2O12 (1) wherein A is Ca or Mg; M is Al or Ga, and wherein 0<x<0.5 and 0<y<0.5, relative to a content of the lanthanum precursor, the zirconium precursor, and the Ca precursor, the Mg precursor, the Al precursor and the Ga precursor, if present. (See paragraphs [0016], [0095]-[0101] and [0485]-[0486]).
In regards to the limitation requiring a lithium precursor to a stoichiometric excess, there is intrinsically a greater content of lithium comparted to the stoichiometric amount because of the expected lithium loss during high temperature treatment, specifically Chen discloses 10% (see Chen, section 2 Experimental, p 13278). 
Therefore it would be obvious to a person having ordinary skill in the art to modify the precursor amounts of Holme to include an excess of stochiometric amount to compensate for the expected loss of lithium during high temperature treatment.
The court has held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05.

Regarding claim 4, modified Holme discloses a method of claim 3, wherein the stoichiometric excess is 10% (see discussion of claim 3, and Chen page 13278), which reads on 1% to 300%.


Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. and Vieluf et al. as applied to claims 1 and 8 above, and further in view of Deng et al. (US 2017/0301958).
Regarding claims 9 and 11, modified Holme discloses a method of claim 8, but does not disclose wherein the spraying comprises using air as a carrier gas (claim 9); and the spraying comprises spraying in air at an ambient pressure (claim 11).
Deng is analogous art to Holme as Deng discloses deposition a garnet crystalline lithium, lanthanum, zircon, oxide (see paragraph [0025]). Deng discloses a spray method using air as a carrier gas in an ambient pressure (see paragraphs [0011], [0031] and [0033]).
The courts have held that one of ordinary skill in the art would have been capable of applying this known technique (pre-heating substrate and spraying the precursor solution onto the substrate) to a known device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143 D (see discussion of claim 1).

Regarding claim 10, modified Holme discloses a method of claim 9, but does not disclose wherein the spraying comprises spraying with a pressure at an atomizer of 0.01 megaPascals to 0.1 megaPascals.
The court has held it would be obvious to a person having ordinary skill in the art differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 12-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,223,066. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite all limitations of the cited claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721